COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Umuoji Improvement Union (North America), Inc., a Nebraska
                         corporation v. Umuoji Improvement Union (North America), Inc.,
                         Massachusetts Corporation

Appellate case number:   01-20-00732-CV

Trial court case number: 19-DCV-258782

Trial court:             268th District Court of Fort Bend County

       The Court issued an order on March 8, 2022, abating the appeal. We lift the abatement
and reinstate the appeal on the active docket.
       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly_______
                    Acting individually  Acting for the Court


Date: ___August 2, 2022____